Citation Nr: 1328512	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  08-25 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
lumbago with degenerative joint disease.

2.  Entitlement to service connection for postoperative 
right inguinal hernia.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1965 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia.

In June 2008, the appellant testified at a personal hearing 
before a Decision Review Officer, and in February 2010, he 
testified at a hearing before the undersigned.  Transcripts 
of the hearings are associated with the claims file.

For the reasons discussed below, the Board finds that the RO 
substantially complied with the mandates of the November 
2010 remand and will proceed to adjudicate the appeal.  See 
Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT 

1.  A September 1980 administrative decision denied the 
appellant's claim for entitlement to service connection for 
injuries which the appellant experienced in an in-service 
1967 jeep accident (claimed as a back injury) because the 
accident did not occur in the line of duty; the appellant 
did not appeal the decision.

2.  Evidence received subsequent to the September 1980 
rating decision is new, but is not material, as it does not 
raise a reasonable possibility of substantiating the claim 
for service connection for lumbago with degenerative joint 
disease, claimed as due to the jeep accident.

3.  There has been no demonstration by competent medical, or 
competent and credible lay, evidence of record that the 
appellant has a postoperative right inguinal hernia that is 
related to service.  


CONCLUSIONS OF LAW

1.  The September 1980 administrative decision is final as 
to the claim of entitlement to service connection for 
injuries caused by the in-service 1967 jeep accident 
(claimed as a back injury).  38 U.S.C.A. § 4005(c) (1958, 
Supp. 1963) [38 U.S.C.A. § 7105 (West 2002)]; 38 C.F.R. 
§ 3.104 (1956, Supp. 1961) [ 38 C.F.R. §§ 20.302, 20.1103 
(2012)].  

2.  New and material evidence has not been received since 
the September 1980 administrative decision to reopen the 
claim of entitlement to service connection for lumbago with 
degenerative joint disease, claimed as due to the 1967 jeep 
accident.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2012).

3.  Postoperative right inguinal hernia was not incurred in, 
or aggravated by, active service.  38 U.S.C.A. §§ 1110, 
1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, each piece 
of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The appellant must not assume 
that the Board has overlooked pieces of evidence that are 
not explicitly discussed herein.  See Timberlake v. Gober, 
14 Vet. App. 122 (2000) (the law requires only that the 
Board address its reasons for rejecting evidence favorable 
to the appellant).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained 
in the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of 
the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Notice and Assistance

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claims.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2012).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must 
be provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 
U.S.C. § 5103(a).  Compliance with the first Quartuccio 
element requires notice of these five elements.  See id.  In 
addition, the case of Kent v. Nicholson, 20 Vet. App. 1 
(2006), requires that, prior to the adjudication of 
petitions to reopen service connection claims, the appellant 
be given notice of the elements of service connection, the 
elements of new and material evidence, and the reasons for 
the prior denial.  

Prior to initial adjudication of the appellant's claim for 
entitlement to service connection for postoperative right 
inguinal hernia, a letter dated in November 2006 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. 
at 187; Dingess/Hartman, 19 Vet. App. at 490.  

A December 2010 letter provided notice of the elements of 
new and material evidence and the reasons for the prior 
denial.  The criteria of Kent are satisfied.  See Kent, 20 
Vet. App. at 9.  Although this letter was not sent prior to 
initial adjudication of the appellant's claim, this was not 
prejudicial to him, since the claim was readjudicated 
thereafter, and an additional supplemental statement of the 
case (SSOC) was provided to the appellant in February 2012.  
See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

VA's duty to assist has been satisfied.  The appellant's 
service treatment records and VA medical records are in the 
file, in compliance with the November 2010 remand.  The VA 
Appeals Management Center (AMC) requested the appellant's VA 
treatment records from 1973 to 2001.  The AMC received a 
negative reply in January 2011 indicating that no records 
were found for the period requested.  The AMC attempted to 
contact the appellant by phone and sent him a letter in 
February 2011 notifying him that VA was unable to obtain his 
VA treatment records for the period from 1973 to 2001 and 
requested to send the records if they were in his 
possession.  In a February 2011 memorandum, the AMC made a 
Formal Finding on the Unavailability of VA Medical records.  
The Board finds that VA satisfied its duty to assist in its 
attempts to obtain the VA treatment records.  Private 
medical records identified by the appellant have been 
obtained, to the extent possible.  The appellant has at no 
time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by 
law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA 
provides a claimant with an examination in accordance with 
the duty to assist, the examination must be adequate.  Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative 
value of a medical opinion is derived from a factually 
accurate, fully articulated, and soundly reasoned opinion.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was afforded a December 2006 and December 2010 
medical examinations to obtain opinions regarding the 
etiology of the Veteran's inguinal hernia.  As discussed in 
the November 2010 remand, the VA examination is inadequate.  
However, the December 2010 VA examination is adequate.  This 
opinion was rendered by a medical professional following a 
thorough examination and interview of the appellant.  The 
examiner obtained an accurate history and listened to the 
appellant's assertions.  The claims file was reviewed.  The 
examiner laid a factual foundation for the conclusions that 
were reached.  Therefore, the Board finds that the 
examination is adequate.  See Nieves-Rodriguez, 22 Vet. App. 
at 304.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Newhouse v. Nicholson, 497 
F.3d 1298 (Fed. Cir. 2007).

II.  Lumbago with Degenerative Joint Disease

New and Material

In general, rating decisions that are not timely appealed 
are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2012).

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2012).

The question of whether new and material evidence has been 
received to reopen each claim must be addressed in the first 
instance by the Board because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate it 
on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995). If the 
Board finds that no such evidence has been offered, this is 
where the Board's analysis must end; hence, what the RO may 
have determined in this regard is irrelevant.  Jackson, 265 
F.3d at 1369; Barnett, 83 F.3d at 1383.

"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

In order for evidence to be sufficient to reopen a 
previously disallowed claim, it must be both new and 
material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  See Smith v. 
West, 12 Vet. App. 312, 314 (1999).  If it is determined 
that new and material evidence has been submitted, the claim 
must be reopened.  VA may then proceed to evaluate the 
merits of the claim on the basis of all evidence of record, 
but only after ensuring that the duty to assist the veteran 
in developing the facts necessary for his claim has been 
satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but 
see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept 
of a well-grounded claim).

In Shade v. Shinseki, 24 Vet. App. 110, 120 (2010), the 
United States Court of Appeals for Veterans Claims (Court) 
interpreted the phrase "raises a reasonable possibility of 
substantiating the claim" as "enabling rather than 
precluding reopening."  The Court held that 38 C.F.R. 
§ 3.159(c)(4)(iii) does not require new and material 
evidence as to each previously unproven element of a claim.  
See Shade, 24 Vet. App. 110, 120 (2012).

Service Connection

Establishing service connection generally requires medical 
evidence or, in certain circumstances, lay evidence of the 
following: (1) A current disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) 
nexus between the claimed in-service disease and the present 
disability.   See Davidson v. Shinseki, 581 F.3d 1313 
(Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed.Cir.2007); Hickson v. West, 12 Vet.App. 247 (1999); 
Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 
F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 
3.303(b), a claimant may establish the second and third 
elements by demonstrating continuity of symptomatology.  See 
Barr v. Nicholson, 21 Vet.App. 303 (2007).  Continuity of 
symptomatology can be demonstrated by showing (1) that a 
condition was "noted" during service; (2) evidence of 
continuous symptoms after service; and (3) medical, or in 
certain circumstances, lay evidence of a nexus between the 
current disability and the postservice symptoms.  Savage v. 
Gober, 10 Vet.App. 488 (1997).

Certain chronic disabilities, such as arthritis, if manifest 
to a degree of 10 percent or more within one year after 
separation from active duty, may be presumed to have been 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

III.  Analysis

The appellant asserts that he has a back disability due to 
an accident in Germany in 1967 when his convoy jeep was 
forced off the road and flipped.  For the reasons that 
follow, the Board finds that new and material evidence has 
not been received to reopen the claim.  

The appellant filed a claim for entitlement to service 
connection for a back injury in May 1980.  An administrative 
decision was promulgated in September 1980 and found that 
the appellant's claimed cause of his back pain, a jeep 
accident in 1967, was not in the line of duty.  Thereafter, 
in October 1980, a letter decision was issued to the Veteran 
that advised him that his back disorder was incurred under 
such circumstances as to preclude payment of compensation 
for the disorder.  The appellant did not appeal the decision 
and it became final.  38 U.S.C.A. § 4005(c) (1958, Supp. 
1962) [38 U.S.C.A. § 7105(c) (West 2002)]; 38 C.F.R. §§ 
3.104 (1956, Supp. 1961) [38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2012)].

The evidence in the claims file at the time of the last 
final denial of the claim included the appellant's service 
treatment records, personnel records, and a June 1980 VA 
examination report.  The VA examiner found that the 
appellant had upper back pain with some persistent muscle 
spasm.  The assessment was musculoskeletal strain.  Thus, 
the appellant was diagnosed with a back disability at the 
time of the last previous denial.   A Line of Duty report 
from November 1967 reflected that the appellant was a 
passenger in a motor vehicle accident.  The investigation 
found that the appellant was absent without authority.  The 
injury was found to have occurred "not in line of duty- not 
due to own misconduct."  The remarks noted that the 
appellant was a passenger and senior occupant in a vehicle 
which was in a convoy from the field in Germany.  The 
vehicle went out of control and over-turned an estimated 
three times.  The appellant was "under the influence of 
alcohol at the time of the accident and the vehicle was 
several hours behind the convoy."  The medical diagnoses due 
to the accident included "1. Acute alcoholic intoxication, 
2.  Lacerations of  scalp, and 3. Back strain without 
fracture."    

The evidence added to the record subsequent to the last 
final denial in September 1980 includes additional 
statements and hearing testimony from the appellant, VA 
treatment records, and private treatment records.  In his 
September 2006 claim, the appellant stated that his back 
condition was due to a wreck sustained in Germany 1967 when 
a convoy jeep was forced off the road and flipped.  The 
appellant appeared to be referring the car accident 
referenced in his service personnel records as not in the 
line of duty.  At the RO hearing in June 2008, the appellant 
also discussed the car accident and his back symptoms.  At 
the February 2010 Board hearing, the appellant described the 
in-service car accident.  See Board Hearing Transcript (Tr.) 
at p. 7.  For purposes of reopening a claim, the credibility 
of newly submitted evidence is generally presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The 
appellant's description of the jeep accident was consistent 
with the description in the service personnel records, which 
were already of record.  See Id., RO Hearing Transcript at 
p. 5.  He stated that he continued to seek treatment for his 
back after he got out of the military.  See Tr. at p. 8.  As 
the appellant asserted that he had a back disability due to 
the jeep accident in service at the time of the last final 
denial in September 1980, the appellant's statements and 
testimony are cumulative and redundant of evidenced 
previously of record.  Consequently, the statements are not 
material to the appellant's claim.

In a December 2007 letter, J.K., M.D., stated that the 
appellant had had back pain since Dr. J.K. initial saw him 
in 2004.  Dr. J.K.'s letter is new as it post-dates the 
previous denial of the appellant's claim.  However, as Dr. 
J.K.'s statement does not indicate that the appellant had a 
back disability or that he had a back disability that was 
related to service, the letter does not raise a reasonable 
possibility of substantiating the claim and is not material.  

The new evidence of record includes VA treatment records.  
The VA treatment records are new, as they were not in the 
claims file at the time of the last final denial.  The 
appellant's VA treatment record reflect that the appellant 
consistently reported having back pain.  An April 2006 VA 
treatment record indicated that the appellant had a past 
medical history that included degenerative joint disease and 
lumbago.  A September 2006 VA treatment record noted that 
the appellant had chronic back pain.  A December 2007 VA 
treatment record noted that the appellant had back pain 
since 1999.  An August 2008 VA treatment record indicated 
that the appellant had mild lumbar spondylosis.  A September 
2011 VA treatment record noted that the appellant had a long 
term history of degenerative disease with pain in the neck 
and back.  The appellant's VA treatment records indicate 
that he has a current back disability.   However, as noted 
above, the VA examination report in June 1980, which was of 
record at the time of the last final denial, indicated that 
the appellant had a back disability.  The VA treatment 
records do not demonstrate that the appellant had a back 
disability that was related to a back injury in service that 
was in the line of duty.   

The Board also received duplicates of the appellant's 
service treatment records and personnel records.  As the 
records were already in the claims file at the time of the 
last final denial, they are not new or material.  

After a review of the evidence added to the file since the 
September 1980 administrative decision, the Board finds that 
it does not raise a reasonable possibility of substantiating 
the claim.  The appellant's service treatment records and 
service personnel records indicate that the appellant was in 
a jeep accident in service that was not in the line of duty.  
The evidence of record at the time of the last denial 
indicated the appellant had a back disability.  The new 
evidence, as described above, does not indicate that the 
appellant has a back disability that was caused by or 
related to active duty or that the jeep accident was in the 
line of duty.  The appellant's statements regarding the jeep 
accident were consistent with his service treatment records 
and personnel records, which were included in the evidence 
of record at the time of the September 1980 administrative 
decision.

In the absence of evidence that the appellant had a low back 
disability that is related to service, the Board concludes 
that the additional evidence is not new and material and the 
petition to reopen a claim for service connection is denied.  
Accordingly, the Board finds that what was missing at the 
time of the prior final denial remains deficient.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990)

III.  Postoperative Right Inguinal Hernia

The appellant asserts that his right inguinal hernia is 
related to active service.  For the reasons that follow, the 
Board finds that service connection is not warranted.

Establishing service connection generally requires medical 
evidence or, in certain circumstances, lay evidence of the 
following: (1) A current disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) 
nexus between the claimed in-service disease and the present 
disability.   See Davidson v. Shinseki, 581 F.3d 1313 
(Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed.Cir.2007); Hickson v. West, 12 Vet.App. 247 (1999); 
Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 
F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 
3.303(b), a claimant may establish the second and third 
elements by demonstrating continuity of symptomatology.  See 
Barr v. Nicholson, 21 Vet.App. 303 (2007).  Continuity of 
symptomatology can be demonstrated by showing (1) that a 
condition was "noted" during service; (2) evidence of 
continuous symptoms after service; and (3) medical, or in 
certain circumstances, lay evidence of a nexus between the 
current disability and the postservice symptoms.  Savage v. 
Gober, 10 Vet.App. 488 (1997).  
 
At the time of the service entrance examination, every 
veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.   38 U.S.C.A. § 1111 (2012).  
Only such conditions as are recorded in examination reports 
are considered as "noted."  38 C.F.R. § 3.304(b).  When 
determining whether a defect, infirmity, or disorder is 
"noted" at entrance into service, supporting medical 
evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994).  
If a preexisting disorder is noted upon entry into service, 
service connection may be granted based on aggravation 
during service of that disorder.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(b); see Wagner v. Principi, 370 F.3d 1089, 
1096 (Fed. Cir. 2004).  A preexisting injury or disease will 
be considered to have been aggravated by active military, 
naval, or air service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  

A July 1965 enlistment examination report notes a left 
hernia scar.  The report reflects that the appellant had a 
left herniorrhaphy in August 1965 and was re-evaluated in 
October 1965.  As a left hernia was noted on the July 1965 
enlistment examination report, it preexisted service.  The 
appellant filed a claim for service connection for a lower 
abdomen hernia.  However, the appellant's VA treatment 
records indicate that the appellant had a right inguinal 
hernia in September 2006, at the time of his claim for 
service connection for a hernia.  As the appellant has not 
had a current left inguinal hernia disability during the 
period on appeal, service connection is not warranted for a 
left inguinal hernia.  The issue before the Board is 
entitlement to service connection for a post-operative right 
inguinal hernia.  Since a right inguinal hernia was not 
noted on appellant's enlistment examination, the presumption 
of soundness applies.

The appellant's service treatment records do not note any 
complaints or treatment relating to a right inguinal hernia.  
As discussed above, a left inguinal hernia was noted on the 
appellant's entrance examination report.  A January 1966 
service treatment record noted that the appellant had a 
well-healed left hernia scar and that he had "no hernia at 
present."  A December 1968 discharge examination report 
noted that the appellant had a history of a hernia and a 
hernia scar.  The appellant noted a history of a hernia on 
his December 1968 report of medical history.  

The first reference to a right inguinal hernia in the 
medical evidence of record is a March 2006 VA treatment 
record which noted that the appellant reported having right 
inguinal pain.  He felt a slight bulge, which had been going 
on for about 2 months.  On examination, the VA physician 
found the appellant had a right inguinal hernia.  He was 
referred to general surgery for evaluation.  An April 2006 
VA treatment record noted that the appellant had a recurrent 
right inguinal hernia with a history of bilateral inguinal 
hernia repair in 1960.  A May 2006 VA treatment record 
reflects that the appellant had a right inguinal hernia 
repair.  A September 2006 VA treatment record noted that the 
appellant reported that he had a hernia repair in the 1960s 
"it was found on a physical that they gave me."  He stated 
that he still had pain on the right side occasionally.

The appellant was evaluated at a VA examination in December 
2006.  However, the VA examiner did not review the claims 
file, and the appellant's history is inaccurately recorded 
in the examination report.  The report stated that the 
appellant had a bilateral inguinal hernia repair prior to 
boot camp.  As discussed above, the appellant had a left 
inguinal hernia repair.  Thus, the VA examination is 
inadequate.  However, the VA examiner did not that the 
appellant did not have a hernia at the time of the 
examination.  An abdominal examination was normal.  The 
right inguinal area was not tender to palpation.

In the December 2007 letter from Dr. J.K., he noted that the 
appellant had a right inguinal hernia repair in May 2006.

At the June 2008 RO hearing, the appellant stated that he 
complained of hernia many times while in service.  See RO 
Hearing Transcript at p. 4.  He stated that he believed the 
postoperative inguinal hernia was aggravated by his duties 
and work performance in military service.  See RO Hearing 
Transcript at p. 5.   The appellant also indicated that he 
was seen for his hernia by a private physician between 1968 
and 1973 and at VA from 1973.  See RO Hearing Transcript at 
p. 7.   At the August 2010 hearing, the appellant indicated 
that he believed that his hernia was related to the repair 
in 1965, prior to entering the military.  See Tr. at p. 3-5.  
The appellant indicated there was nothing wrong with respect 
to the hernia while he was on active duty.  See Tr. at p. 6.  

The appellant was afforded a VA examination in December 
2010.  The VA examiner found that a hernia was not present.  
The appellant had a scar that was non-tender to palpation to 
the right inguinal region.  The appellant reported that 
there had been no recurrent or bulging of the hernia since 
2006.  The VA examiner reviewed the claims file.  The 
examiner found that the etiology of the appellant's 
postoperative right (or left) inguinal hernia repair is 
unrelated to military service.  He stated that:

Review of the appellant's military medical 
records reveals a pre-military physical 
documenting a left inguinal hernia scar. 
Further review of the [V]eteran's military 
medical records do not reveal the 
identification of or treatment for either a 
right or left inguinal hernia.  He had an 
inservice automobile accident involving alcohol 
and there was no hernia treatment related to 
this accident.  By the [V]eteran's own 
admission here today he says he had a hernia 
repair prior to going into the army, no 
recurrence of inservice hernia, and surgery to 
correct a right inguinal hernia in 2006.  There 
is no inservice documentation the pre-existing 
hernia was aggravated by military service.  
Therefore, it is this examiner's opinion that 
the [V]eteran's recurrent right inguinal hernia 
is not causally or etiologically related to a 
disease, incident, or injury in military 
service.

The Board finds that December 2010 VA opinion to be highly 
probative as the examiner provided a thorough rationale for 
the opinion and reviewed the evidence of record.

The appellant has contended that he has a right inguinal 
hernia disability that is related to service.  Although a 
lay person may be competent to report the etiology of a 
disability, an inguinal hernia is not the type of disorder 
which is susceptible to lay opinion concerning etiology.  
See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  
Even if the appellant were competent to provide an opinion 
as to the etiology of the disorder, the Board finds that the 
probative value of any such opinion is outweighed by that of 
the December 2010 VA examiner, who has education, training 
and experience in evaluating the etiology of an inguinal 
hernia.  The VA examiner reviewed the appellant's claims 
folder and opined the appellant's recurrent right inguinal 
hernia is not causally or etiologically related to service.  
 
The appellant's inguinal hernia is not a "chronic disease" 
listed under 38 C.F.R. § 3.309(a).  Therefore, the "chronic" 
and "continuous" symptoms presumptive provisions at 
38 C.F.R. § 3.303(b) are not applicable in this case.  
Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  
Moreover, the appellant has provided contradictory 
statements as to whether he had symptoms of a hernia in 
service, following the left inguinal surgery.  At the June 
2008 RO hearing, the appellant stated that he complained of 
a hernia many times while in service.  However, at the Board 
hearing, he indicated that there was nothing wrong with 
respect to the hernia while he was on active duty.  At the 
December 2010 VA examination, the appellant also reported 
that there was no recurrence of an in-service hernia.  The 
first evidence of a hernia following service was in 2006, 
when he had the surgery to repair a right inguinal hernia.  
The appellant is competent to report symptoms of pain.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  
However, due to the contradictory evidence of record, the 
Board finds the appellant's assertion that he had symptoms 
of a hernia during service to be less than credible.

In sum, the Board finds that a preponderance of the evidence 
is against the appellant's claim for entitlement to service 
connection for an inguinal hernia.  The appellant's 
enlistment examination report reflected that he had a left 
inguinal hernia repair prior to service.  The evidence does 
not show that the appellant has had a left inguinal hernia 
following service or during the period on appeal.  The 
appellant did have a right inguinal hernia in 2006.  
However, the evidence is against a finding that there is a 
nexus between the appellant's right inguinal hernia and 
service.  The Board finds the December 2010 VA examiner's 
opinion that the disability was not related to service to be 
highly probative.  There was no evidence of a right hernia 
during service.  Although the appellant asserted that he had 
symptoms of a hernia during service, the Board finds the 
statements to be less than credible.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
appellant's claim.  Consequently, the benefit-of-the-doubt 
rule is not applicable, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).




ORDER

New and material evidence not having been received, the 
claim to reopen a claim for entitlement to service 
connection for lumbago with degenerative joint disease is 
denied.

Entitlement to service connection for postoperative right 
inguinal hernia is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


